                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

NOE HERNANDEZ,
                                                   Case No. 18-11019
              Plaintiff,
                                                   SENIOR U.S. DISTRICT JUDGE
v.                                                 ARTHUR J. TARNOW

UNITED STATES OF AMERICA, ET AL.,                  U.S. MAGISTRATE JUDGE
                                                   ELIZABETH STAFFORD
              Defendants.

                                       /

     ORDER GRANTING MOTION TO DISMISS [25], DENYING MOTION TO CHANGE
        VENUE [29], AND DENYING MOTION TO COMPEL ARBITRATION [33]

        On May 18, 2015 Plaintiff Noe Hernandez was placed on indefinite

administrative leave from his employment at the Social Security Administration for

“bullying” coworkers. Mr. Hernandez alleges that this was a thin pretext to retaliate

against him for his union activities, including his representation of other SSA

employees as their union’s Equal Employment Opportunity representative. He seeks

relief under Title VI and Title VII of the Civil Rights Act, Bivens v. Six Unknown

Named Agents, 403 U.S. 388 (1971), 42 U.S.C. §§ 1981 & 1983, the

Whistleblower’s Protection Act, the Federal Arbitration Act, Michigan’s Elliot

Larsen Civil Rights Act, and Michigan tort law.

        The Court now finds the motions suitable for determination without a hearing

in accord with Local Rule 7.1(f)(2).

                                    Page 1 of 11
                           PROCEDURAL BACKGROUND

       Plaintiff filed suit on March 29, 2018 [Dkt. # 1]. Defendants, the United

States, the Social Security Administration (“SSA”), and SSA employees, filed a

Motion to Dismiss on June 19, 2018 [25]. On June 28, 2018, Plaintiff filed a Motion

to Change Venue that sought to “transfer” his EEOC cases to this Court’s

jurisdiction [25]. On July 6, 2018 Plaintiff filed a Petition to Compel Arbitration

labelled an Amended Complaint [30], and on July 7, 2018, he filed a Motion to

Compel pursuant to the Federal Arbitration Act [33]. On September 11, 2018, the

Court held a conference and it was agreed that both parties may file supplemental

briefing. On October 11, 2018 Defendants filed briefs to supplement their motion to

dismiss to take into account Plaintiff’s Motion to Compel Arbitration [35], and on

November 4, 2018, Plaintiff filed a response to this motion [36].

                             FACTUAL BACKGROUND

       Plaintiff Noe Hernandez began working for the Social Security

Administration in April 2001. (Compl. pg. 3). During that time Mr. Hernandez

served as the Vice President in the American Federal Governments Employees

(“AFGE”) union in Area III of SSA, for over 400 members and 22 offices. He was

also the Equal Employment Opportunity representative for the Union in 2015. (Id.

at pg. 5).




                                   Page 2 of 11
      The events giving rise to this lawsuit occurred when Mr. Hernandez was

working in Pontiac, Michigan. Mr. Hernandez claims that during a conference call

on October 31, 2014, Defendant El-Amin directed “the entire management team to

solicit written statements from co-workers to label Plaintiff Hernandez as a bully.”

(Compl. pg. 6). Mr. Hernandez asserts that he “was singled out and treated unjust

[sic] because of the role he played, the actions he took, and the events he witnessed

in the SSA Agency.” (Id. at pg. 7).

      Defendants apparently initiated misconduct charges against Mr. Hernandez.

According to Mr. Hernandez, “[t]he charges entailed 1) disrupting the office 2)

inappropriate behavior, 3) failure to follow a management directive, and 4) Absence

Without Leave (AWOL).” (Compl. pg. 7). He states that the charges “were based

solely on solicited false information received from the Defendants.” (Id.). Mr.

Hernandez was placed on indefinite administrative leave on May 18, 2015. (Id. at

pg. 11).

      Following his suspension, Mr. Hernandez entered into an SSA, Region V and

AFGE Local 3239 union sponsored arbitration proceeding on October 14, 2015

through its Collective Bargaining Agreement’s grievance process. (Pl. Ex. F). His

grievance was heard by Arbitrator Dennis E. Minni and a recorded transcript of 708

pages were taken over three hearing dates. (Id.). On January 28, 2017, Arbitrator

Minni issued an opinion finding that Mr. Hernandez “has not been shown to have


                                      Page 3 of 11
put his hands on anyone without their consent.” (Id.). Mr. Hernandez was reinstated

on March 23, 2017. (Id.).

      The Arbitration Award provided as follows.

      “The grievance is awarded as prayed for. The Employer shall have a
      reasonable time to arrange for his re-entry to the bargaining unit at he
      Pontiac office. Me. Hernandez is to receive back pay from the time his paid
      administrative leave ended. His seniority for the time he has been off work
      from the Agency shall be restored and shall inure to his use for bidding on
      work-related matters such as shifts, vacation times, fringe benefits and
      standing to exercise any and all rights of the AFGE Master Agreement or
      local supplemental CBA, if any.
             His back-pay specification shall not be assessed interest not shall he
      receive promotion to any other position he might have previously applied
      for by virtue of this award since same was not prayed for nor do I have the
      contractual power to grant such a measure.”

(Pl. Ex. F. pg. 14-15).

                               LEGAL STANDARD

      The United States moves to dismiss Plaintiff’s claims for lack of subject

matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) and failure to state a claim

upon which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6).

      A Rule 12(b)(1) challenge to subject matter jurisdiction takes the form of a

facial attack or a factual attack. Defendants makes a factual attack, which means that

it challenges “the factual existence of subject matter jurisdiction.” Cartwright v.

Garner, 751 F.3d 752, 759-60 (6th Cir. 2014). Accordingly, Plaintiff’s factual

allegations do not get the benefit of the presumption of truthfulness, and the Court



                                    Page 4 of 11
may “weigh the evidence and satisfy itself as to the existence of its power to hear

the case.” United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994).

      On a Rule 12(b)(6) motion to dismiss, by contrast, the Court must “construe

the complaint in a light most favorable” to Plaintiff and “accept all of [its] factual

allegations as true.” Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008).

“Although the factual allegations in a complaint need not be detailed, they ‘must do

more than create speculation or suspicion of a legally cognizable cause of action;

they must show entitlement to relief.’” Id. quoting LULAC v. Bredesen, 500 F.3d

523, 527 (6th Cir. 2007). To survive such a motion, Plaintiff must plead factual

content that allows the Court to draw a reasonable inference that the defendant is

liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—'that

the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)).

      Further, “the allegations of a complaint drafted by a pro se litigant are held

to less stringent standards than formal pleadings drafted by lawyers in the sense

that a pro se complaint will be liberally construed in determining whether it fails to

state a claim upon which relief could be granted.” Jourdan v. Jabe, 951 F.2d 108,

110 (6th Cir. 1991). That said, “pro se status does not exempt the plaintiff from the


                                    Page 5 of 11
requirement that he comply with relevant rules of procedural and substantive law.”

Weron v. Cherry, 2008 WL 4614335, at *2 (E.D. Tenn. Oct. 14, 2008).

                                    ANALYSIS

      “It is axiomatic that the United States may not be sued without its consent and

that the existence of consent is a prerequisite for jurisdiction.” Munaco v. United

States, 522 F.3d 651, 652-53 (6th Cir. 2008). The Court will have no jurisdiction

over causes of action arising against the federal Defendants absent a waiver of such

immunity. To this end, Plaintiff seeks to establish jurisdiction under the Federal

Torts Claims Act (“FTCA”), Title VI and Title VII of the Civil Rights Act of 1964,

Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971) (“Bivens”), 42 U.S.C.

§§ 1981 & 1983, the Whistleblower’s Protection Act (“WPA”), and the Federal

Arbitration Act (“FAA”). He also brings a state law claims under Michigan’s Elliot-

Larsen Civil Rights Act and Michigan tort law.

      § 1983 and Malicious Prosecution

      42 U.S.C. § 1983 is inapplicable because the Social Security Administration

Defendants were acting under color of federal law, not state law. 42 U.S.C. § 1983

(providing Courts with jurisdiction where the defendant is “under color of any

statute, ordinance, regulation, custom, or usage, of any State or Territory or the

District of Columbia.”).




                                   Page 6 of 11
      Mr. Hernandez cannot make out a malicious prosecution claim because he

was not prosecuted. His removal proceeding was never criminal and law

enforcement was not involved. “The Sixth Circuit ‘recognize[s] a separate

constitutionally cognizable claim of malicious prosecution under the Fourth

Amendment,’ which ‘encompasses wrongful investigation, prosecution, conviction,

and incarceration.’” Sykes v. Anderson, 625 F.3d 294, 308 (6th Cir. 2010) (quoting

Barnes v. Wright, 449 F.3d 709, 715-16 (6th Cir. 2006)). No such injuries are raised

by Mr. Hernandez.

      Bivens, FTCA, Assault and Battery, and WPA

      The intentional torts exception of the FTCA bars recovery for the assault and

battery claims alleged against SSA employees. 28 U.S.C. § 2680(h). None of the

alleged tortfeasors were law enforcement, so the law enforcement exception to the

intentional tort doctrine does not apply. The Government is therefore entitled to

sovereign immunity as to any assault and battery suffered by Mr. Hernandez at the

hands of the SSA employee who allegedly grabbed his hand on June 2, 2015.

      Mr. Hernandez’s Bivens and FTCA claims are also foreclosed by the Civil

Service Reform Act of 1978. “The Civil Service Reform Act (“CSRA”) spells out

in painstaking detail the path an employee must follow if he wants to challenge a

prohibited personnel practice.” Krafsur v. Davenport, 736 F.3d 1032, 1037 (6th Cir.

2013). The Sixth Circuit thus found that Federal Employees cannot use Bivens to


                                   Page 7 of 11
shortcut the CSRA’s dispute resolution process (which includes a Merit Systems

Protection Board review appealable to the Federal Circuit). Id. Krasfur declined to

carve an exception out of the CSRA’s exclusivity for constitutional challenges to

prohibited personnel actions. Id at 1037. The CSRA also provides the exclusive

remedy for Mr. Hernandez’s Whistleblower’s Protection Act claims. Stella v.

Mineta, 284 F.3d 135 (D.C. Cir. 2002).

      Enforcement of Arbitration

      Mr. Hernandez also moves to “enforce” the January 28, 2017 arbitration

award that awarded him backpay and reinstated him to his position at the SSA.

Though he has been awarded backpay and has been reinstated, he believes that a

court enforcement of the arbitration award should provide for interest, which

Arbitrator Minni expressly declined to award, and compensatory and punitive

damages arising from his temporary loss of health insurance and salary. The Court

lacks jurisdiction to even consider the viability of this claim, however, because Mr.

Hernandez was not a party to the CBA and therefore does not have standing to sue

under the Federal Arbitration Act. Bacashihua v. United States Postal Serv., 859

F.2d 402, 404-05 (6th Cir. 1988) (holding that the union who is party to the CBA

has the exclusive right to sue under the FAA, and that the aggrieved employee has

no individual standing under the FAA). Mr. Hernandez’s case was brought to

arbitration by the AFGE, Local 3239. Only the union can contest the award.


                                    Page 8 of 11
      Employment Discrimination

      Mr. Hernandez argues that his suspension was both retaliation for his union

activities as EEO representative and race-based discrimination. These claims are

governed by Title VI and Title VII of the Civil Rights Act of 1964. The Civil Rights

Act provides “the exclusive, preemptive administrative and judicial scheme for the

redress of federal employment discrimination.” Brown v. GSA, 425 U.S. 820, 829

(1976). Michigan’s Elliot Larsen Civil Rights Act and 42 U.SC. § 1981 are therefore

not applicable to this case.

      Before this Court has jurisdiction, however, Plaintiff must exhaust his

administrative remedies with the EEOC, which is typically demonstrated by a right

to sue letter. Plaintiff has attached as Exhibit E the EEO counselor’s report on his

suspension. As evidenced by his motion to transfer venue of the EEOC claims,

however, at least three of the claims are still pending at the EEOC or barred for

failure to timely file. This suit is therefore premature.

      “The right to bring an action under Title VII regarding equal employment
      [opportunity] in the federal government is predicated upon the timely
      exhaustion of administrative remedies, as set forth in [the EEOC
      regulations. Under 29 C.F.R. § 1614.105(a)(1), an aggrieved employee
      ‘must initiate contact with a[n EEO] [c]ounselor within 45 days of the date
      of the matter alleged to be discriminatory or, in the case of personnel
      action, within 45 days of the effective date of the action’ in order to
      facilitate informal resolution of the dispute. Failure to timely seek EEO
      counseling is grounds for dismissal of the discrimination claims.”

Hunter v. Sec'y of United States Army, 565 F.3d 986, 993 (6th Cir. 2009).


                                     Page 9 of 11
      If Mr. Hernandez is to seek judicial redress for discrimination, he must first

produce proof of exhaustion of his administrative remedies at the EEOC. In the

absence of such proof, the Court cannot exercise jurisdiction over such claims. The

purpose of the exhaustion requirement “is to trigger an investigation, which gives

notice to the alleged wrongdoer of its potential liability and enables the EEOC to

initiate conciliation procedures in an attempt to avoid litigation.” Dixon v. Ashcroft,

392 F.3d 212, 217 (6th Cir. 2004) (citation omitted).

      Mr. Hernandez must see his employment discrimination claims through the

EEOC process before bringing suit in federal court. He cannot, as he seeks to do,

transfer his EEOC claims into this Court. His employment discrimination claims will

therefore be dismissed without prejudice, and so may be reopened if Mr. Hernandez

produces proof that he has exhausted his administrative remedies at the EEOC.

                                    CONCLUSION

      All of Mr. Hernandez’s claims will be dismissed with prejudice by this Order,

except any employment discrimination claims that were properly filed with the

EEOC, which will be dismissed without prejudice. Mr. Hernandez’s 42 U.S.C. §

1983 and Malicious Prosecution claims do not state a legally cognizable cause of

action. His Bivens, FTCA, and WPA claims are foreclosed by the CSRA. His

allegations of assault and battery are barred by the intentional torts exception of the

FTCA. His employment discrimination claims arising under Michigan’s Eliot-


                                    Page 10 of 11
Larsen Civil Rights Act and 42 U.S.C. § 1981 are preempted by the Civil Rights Act

of 1964, which provides the exclusive remedy for federal employees subjected to

discrimination.

Accordingly,

      IT IS ORDERED that Defendants’ Motion to Dismiss [25] is GRANTED.

All of Plaintiff’s causes of action are dismissed with prejudice, except for his Title

VI and Title VII claims, which will be dismissed without prejudice for failure to

exhaust administrative remedies.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Change Venue, or

“Motion to Transfer Equal Employment Opportunity Cases to United States District

Court of the Eastern District of Michigan Southern Division” [29] is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Compel Arbitration

[33] is DENIED.

      SO ORDERED.

                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: December 13, 2018               Senior United States District Judge




                                   Page 11 of 11
